     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 1 of 11


 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     2665 S. Bayshore Dr. Ste. 220
 7
     Miami, FL 33133-5402
 8   Telephone: (305) 330-5512
     Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com
10   Attorneys for Plaintiff
11   (Additional Counsel Listed on Signature Page)
12

13                               UNITED STATES DISTRICT COURT

14                              EASTERN DISTRICT OF CALIFORNIA
15

16
     PATRICK ROBERTS, on behalf of himself and       Case No. 2:19-cv-00098-KJM-CKD
17   all others similarly situated,

18                             Plaintiff,
                                                     JOINT STATUS REPORT
19          v.

20   MUSICAL.LY, INC.,

21                             Defendant.
22

23

24

25

26

27

28
     JOINT STATUS REPORT
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 2 of 11


 1
                                         JOINT STATUS REPORT
 2
            Plaintiff Patrick Roberts (“Plaintiff”) and Defendant Musical.ly, Inc. (“Musical.ly” or
 3
     “Defendant”) (collectively, the “Parties”) hereby submit this Joint Status Report pursuant to the
 4
     Order Setting Status Conference issued by this Court on January 15, 2019 (Dkt. No. 3) and Federal
 5
     Rule of Civil Procedure 26(f).
 6
                                              BACKGROUND
 7
            On January 14, 2019, Plaintiff filed a putative class action complaint (“Complaint”)
 8
     alleging that Defendant violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
 9
     (“TCPA”). Dkt. No. 1. Plaintiff alleges that he received three “verification code” text messages
10
     for Defendant’s mobile phone application (“app”), but that he did not consent to receive text
11
     messages from Defendant. On February 27, 2019, Defendant filed a Motion to Dismiss the
12
     Complaint and Strike the Class-Related Allegations (“Motion to Dismiss/Strike”). Dkt. No. 8.
13
     Plaintiff filed his Opposition to the Motion to Dismiss/Strike on April 5, 2019 (Dkt. No. 10), and
14
     Defendant filed its Reply in Support on May 15, 2019 (Dkt. No. 15). Oral argument on the Motion
15
     to Dismiss/Strike is currently scheduled for May 31, 2019.
16
            A.      Summary of the Claims and Legal Theories
17
            Plaintiff’s Position
18
            Plaintiff brings this action against Defendant to stop its practice of sending unsolicited text
19
     messages to consumers. In particular, Defendant texts consumers’ cellular telephones using an
20
     automatic telephone dialing system in order to deliver telemarketing messages without their prior
21
     express written consent in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et
22
     seq. (“TCPA”). Accordingly, Plaintiff seeks damages and injunctive relief for himself and all other
23
     similarly situated.
24
            Defendant engaged in telemarketing/advertising, directly and/or through its authorized
25
     agents acting on Defendant’s behalf, by text messaging cellular telephone numbers throughout
26
     California and the greater United States using both an automatic telephone dialing system to
27

28
     JOINT STATUS REPORT
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 3 of 11


 1
     deliver a message or short message service (otherwise known as “text messaging” or a “text
 2
     message”) without the prior unambiguous written express consent of the called party.
 3
            Defendant’s Position
 4
            Defendant denies that it is liable to Plaintiff or any absent putative class member in any
 5
     respect, including for the reasons set forth in its pending Motion to Dismiss/Strike, filed on
 6
     February 27, 2019, and supporting documents. Plaintiff cannot satisfy the elements of his TCPA
 7
     claim. First, Defendant did not send the challenged texts using an “automatic telephone dialing
 8
     system” (“ATDS”). Second, Defendant was not the “maker” of the challenged text messages.
 9
     Third, there is nothing to suggest that Plaintiff was the user or subscriber of the cellphone that
10
     received the challenged texts at the time the challenged texts were sent. Defendant also denies that
11
     any class can be certified in this case for the reasons, among others, set forth in the Motion to
12
     Dismiss/Strike.
13
            B.      Status of Service
14
            Service of the Complaint is complete. Plaintiff served Defendant on January 16, 2019.
15
     Dkt. No. 4. At this time, neither Plaintiff nor Defendant anticipates serving process on additional
16
     parties not yet served.
17
            C.      Possible Joinder Of Additional Parties
18
            Plaintiff’s Position
19
            Other than the named parties and the members of the proposed class, Plaintiff is presently
20
     unaware of any additional parties who have an interest that could be substantially affected by the
21
     outcome of this litigation.
22
            Defendant’s Position
23
            Defendant does not anticipate joining any additional parties.
24

25

26

27

28
     JOINT STATUS REPORT                                                                                   2
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 4 of 11


 1
            D.      Amendment Of Pleadings
 2
            Plaintiff’s Position
 3
            Plaintiff does not intend on amending the complaint unless discovery reveals third-party
 4
     involvement in the conduct alleged in the complaint, in which case an amended complaint, or a
 5
     motion for leave to amend, would be filed promptly upon discovery of such third-parties.
 6
            Defendant’s Position
 7
            Defendant reserves all rights to oppose any motion for leave to file any amended complaint
 8
     filed by Plaintiff or move to dismiss any amended complaint.
 9
            E.      Jurisdiction And Venue
10
            This Court has subject matter jurisdiction under the Class Action Fairness Act, 28 U.S.C.
11
     § 1332(d)(2)(A), and under 28 U.S.C. § 1331 (federal question).
12
            The parties do not anticipate any issues pertaining to personal jurisdiction or venue. Venue
13
     is proper in this Court pursuant to 28 U.S.C. § 1391.
14
            F.      Anticipated Discovery
15
                    1.      Timing, Form or Requirement for Disclosures under Rule 26(a)
16
            The Parties agree to make their initial disclosures by June 14, 2019. Defendant’s agreement
17
     to do so is without prejudice to its Motion to Dismiss/Strike, and its position is that discovery
18
     pending the resolution of the Motion to Dismiss/Strike is premature and potentially unnecessary.
19
                    2.      Subjects on Which Discovery Is Needed, When Discovery Should Be
20                          Completed, and Whether Discovery Should Be Conducted in Phases
21          Plaintiff’s Position
22          Plaintiff anticipates that discovery will be needed on at least the following subjects:
23   (1) Defendant’s use of an automatic telephone dialing system to send text messages;
24   (2) Defendants’ failure to obtain prior express written consent before sending text messages to
25   consumers ; (3) Defendant’s procedures for ensuring compliance with the TCPA; and (4) the
26   identities of consumers improperly contacted by Defendant, including Defendant’s call logs.
27          Plaintiff proposes the following schedule for discovery:
28
     JOINT STATUS REPORT                                                                                 3
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 5 of 11


 1
     June 14, 2019              Exchange of initial disclosures
 2
     June 30, 2019              Defendant to complete production of documents
 3
     January 17, 2020           End of fact discovery
 4
     January 17, 2020           Plaintiff to move for class certification
 5
     February 7, 2020           Defendant to file opposition to class certification
 6
     February 21, 2020          Plaintiff to file reply in support of class certification
 7
                                End of expert discovery
 8
     March 5, 2020              Hearing on class certification
 9
            Defendant’s Position
10
            Due to the nature of Plaintiff’s claim and the threshold issue of whether Defendant is the
11
     “maker” of the challenged texts, Defendant’s position is that, to the extent Plaintiff’s claim
12
     survives the Motion to Dismiss/Strike (and it should not), discovery should be phased, with the
13
     parties first engaging in a brief (90-day) period of discovery narrowly tailored to the potentially
14
     dispositive issue of whether Defendant is the “maker” of the challenged texts, with all other
15
     discovery held in abeyance during the initial discovery period. At this initial stage of the litigation,
16
     it is neither an efficient nor appropriate use of this Court’s or the Parties’ resources to engage in
17
     litigation beyond the threshold issue of whether Defendant was the maker of the text messages, and
18
     whether Plaintiff has any valid claim as a result. Nor should Defendant be required to respond to
19
     vast discovery at this early stage that may well end up being moot and an unnecessary expense for
20
     both Parties. Accordingly, Defendant requests the Court set a brief initial 90-day period for
21
     discovery concerning the maker of the challenged texts (“Initial Discovery”), and otherwise
22
     temporarily stay all other discovery.
23
            The discovery relevant to the “maker” issue can and should be narrowly tailored to that
24
     relevant to the issue of who caused the challenged texts to be sent. See Reichman v. Poshmark,
25
     Inc., No. 16-cv-02359-DMS-JLB, 2017 WL 2104273 (S.D. Cal. May 15, 2017) (allowing—see
26
     ECF No. 21—and then granting motion for early summary judgment limited to the “maker” issue).
27
     The fact that the text messages are verification codes shows that they were generated by and in
28
     JOINT STATUS REPORT                                                                                     4
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 6 of 11


 1
     direct response to user prompts. Interpreting the FCC guidance on the “maker” issue, courts have
 2
     repeatedly held that, when an app user takes affirmative steps to send an invitational text message
 3
     through an app, the app user (not provider) is the maker of the text. Rules & Regulations
 4
     Implementing the TCPA, 30 F.C.C. Rcd. 7961 (2015); see, e.g., Derby v. AOL, Inc., 2015 WL
 5
     5316403, at *3-4 (N.D. Cal. Sept. 11, 2015) (dismissing TCPA claim because “sending [text]
 6
     messages to the wrong recipient” is “triggered by some form of human action” and therefore does
 7
     not satisfy the ATDS element); McKenna v. WhisperText, 2015 WL 5264750, at *3 (N.D. Cal.
 8
     Sept. 9, 2015) (no ATDS where the “[a]pp user is necessary to set processes in motion” to send the
 9
     text, even if those processes are otherwise automated); Ibey v. Taco Bell Corp., 2012 WL 2401972,
10
     at *3 (S.D. Cal. June 18, 2012) (dismissing complaint where the challenged text “did not appear to
11
     be random but in direct response to Plaintiff’s message”); Huricks v. Shopkick, Inc., 2015 WL
12
     5013299, at *3 (N.D. Cal. Aug. 24, 2015) (finding that the app provider was not the maker of the
13
     invitational text message when the app user had to click a button to invite friends and choose which
14
     friends to invite); Cour v. Life360, No. 16-cv-00805-TEH, 2016 WL 4039279, at *4 (N.D. Cal. Jul.
15
     28, 2016) (finding the app provider was not the “maker” of an invitational text when the text was
16
     only sent after the app would ask the user if they wanted to invite their contacts to the app).
17
            These authorities show that wide-ranging discovery is not necessary to resolve the “maker”
18
     issue. Defendant’s proposal will, consistent with the directive of Federal Rule of Civil Procedure
19
     1, facilitate the just, speedy, and inexpensive determination of this action by focusing initial
20
     discovery and proceedings on the threshold issue of whether there is a factual basis to allow this
21
     action to proceed. If there is not, then the Parties and this Court can avoid the burden and expense
22
     of litigation and discovery on other issues.
23
            Moreover, courts routinely stay discovery when the case may be resolved quickly through a
24
     dispositive motion on a threshold issue. See Hall v. Tilton, No. C-07-3233-RMW, 2010 WL
25
     536979, at *2 (N.D. Cal. Feb. 9, 2010) (granting motion for a protective order from overbroad
26
     discovery when pending motion would be dispositive, and would moot any discovery requests);
27
     Gibbs v. Carson, No. C-13-0860 TEH, 2014 WL 172187, at *3 (N.D. Cal. Jan. 15, 2014) (same);
28
     JOINT STATUS REPORT                                                                                  5
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 7 of 11


 1
     Hamilton v. Rhoads, No. C-11-0227-RMW, 2011 WL 5085504, at *1 (N.D. Cal. Oct. 25, 2011)
 2
     (same); see also B.R.S. Land Investors v. United States, 596 F.2d 353, 356 (9th Cir. 1978) (holding
 3
     the court “may properly exercise its discretion to deny discovery”).
 4
             In the event the matter proceeds beyond the “maker” issue, Defendant’s position is that the
 5
     second phase of discovery (which likely will include discovery regarding the equipment Defendant
 6
     uses to send texts and whether Plaintiff was the user or subscriber of the cellphone that received the
 7
     challenged texts at the time the texts were sent) should last approximately 180 days and focus on
 8
     Plaintiff’s individual claim and the class certification requirements of Rule 23 of the Federal Rules
 9
     of Civil Procedure, with the deadline for the completion of merits discovery (fact and expert) to
10
     occur after the Court’s resolution of the class-certification issue. Again, Defendant submits that
11
     this approach will, consistent with Rules 1 and 26 of the Federal Rules of Civil Procedure, ensure
12
     that the parties and the Court do not expend valuable time and resources on matters that will be
13
     wasteful or unnecessary in the event class certification is denied, and ensure that the parties will
14
     know the resolution of the certification issue in advance of completing merits discovery and other
15
     proceedings. See also Fed. R. Civ. P. 26 (discovery shall be proportional to the needs of the case).
16
     That, of course, makes practical sense because the parties’ pre-trial and trial preparation (and this
17
     Court’s decision about what is necessary and proportional) will understandably be guided by
18
     whether this case is limited to Plaintiff’s individual claim where the maximum liability is $500 or a
19
     class action where the potential exposure is greater. And, consistent with this reality, Defendant
20
     proposes that, following the decision on certification and class notice (if a class is certified), this
21
     Court set a status conference to set further case deadlines, including deadlines to complete the final
22
     phase of discovery to address any merits issues that remain, including experts (“Final Discovery”),
23
     for further dispositive motion practice and setting trial.
24
                     3. Changes to the Limitations on Discovery Imposed by the Federal Rules of
25                      Civil Procedure
26           Aside from their respective positions on the timing and scope of discovery discussed above,

27   the Parties agree that no changes to the limitations on discovery imposed by the Federal Rules of

28   Civil Procedure and the Local Rules of this Court are required at this time. The Parties reserve

     JOINT STATUS REPORT                                                                                       6
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 8 of 11


 1
     their respective rights to raise such matters to the Court in the future in the event they cannot be
 2
     resolved through the meet and confer process.
 3
            G.      Anticipated Motions.
 4
            Plaintiff’s Position
 5
            Defendant filed a Motion to Dismiss/Strike on February 27, 2019. Plaintiff filed an
 6
     Opposition to Defendant’s Motion to Dismiss/Strike on April 5, 2019, and Defendant filed its
 7
     Reply in Support on May 15, 2019.
 8
            Plaintiff anticipates briefing related to summary judgment and class certification.
 9
            Defendant’s Position
10
            As noted, Defendant filed its Motion to Dismiss/Strike on February 27, 2019. If the Court
11
     grants Defendant’s Motion to Dismiss/Strike with leave to amend, and Plaintiff files a First
12
     Amended Complaint, Defendant anticipates filing a motion to dismiss Plaintiff’s First Amended
13
     Complaint and/or to strike certain allegations in Plaintiff’s First Amended Complaint. As stated
14
     above, in the event the Court denies Defendant’s Motion to Dismiss/Strike, it anticipates filing an
15
     early motion for summary judgment on the threshold dispositive issue that Defendant is not the
16
     “maker” of the challenged texts.
17
            H.      Methods to Avoid Unnecessary Proof and Cumulative Evidence, and
18                  Anticipated Limitations or Restrictions on the Use of Testimony Under Federal
                    Rule of Evidence 702
19

20          None at this time.

21          I.      Proposed Final Pretrial Conference Date
22          As the pleadings are not yet closed, the Parties agree that it is premature to set a proposed
23
     date for final pretrial conference. The Parties agree to meet and confer within twenty (20) days
24
     following the ruling on Defendant’s Motion to Dismiss/Strike (and any further motions to dismiss
25
     and/or strike directed to such subsequent amendments to the Complaint as the Court may allow) to
26

27   propose a date for final pretrial conference.

28
     JOINT STATUS REPORT                                                                                    7
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 9 of 11


 1          J.      Proposed Trial Date, Estimated Number Of Trial Days And Whether Any
                    Party Has Demanded A Jury Trial
 2
            Plaintiff’s Position
 3
            Plaintiff proposes a trial date in September 2020, or at a time convenient to the Court’s
 4
     schedule. Plaintiff estimates that trial will last approximately 2 weeks.
 5
            Defendant’s Position
 6
            Plaintiff requests a trial by jury. As the pleadings are not yet closed, Defendant believes
 7
     that it is premature to set a date for trial. Defendant agrees to meet and confer with Plaintiff within
 8
     twenty (20) days following the ruling on Defendant’s Motion to Dismiss/Strike (and any further
 9
     motions to dismiss and/or strike directed to such subsequent amendments to the Complaint as the
10
     Court may allow and/or threshold motion for summary judgment on the maker issue) to propose a
11
     date for trial. At that time, Defendant will better be able to estimate the length of trial.
12
            K.      Appropriateness Of Special Procedures
13
            The parties do not believe that any special procedures need to be adopted in this case.
14

15          L.      Modification Of Standard Pretrial Procedures

16          Plaintiff’s Position

17          Plaintiff does not anticipate any need for modification of the Court’s standard pretrial

18   procedures.

19          Defendant’s Position

20          Defendant does not believe any modification of the standard pretrial procedures is

21   necessary, except that this case has been brought as a proposed class action. Defendant proposes

22   the phased discovery schedule as outlined in Section F(2) above.

23          M.      Related Cases

24          The Parties are not presently aware of any related cases.

25          N.      Settlement Conference

26          While a settlement conference would be premature at this time, the Parties are willing to

27   discuss ADR and private mediation options at an early opportunity.

28
     JOINT STATUS REPORT                                                                                  8
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 10 of 11


 1
            O.      Other Discovery Issues
 2
            Plaintiff’s Position
 3
            1. Plaintiff proposes that the parties agree to provide information regarding the
 4
     source/custodian of any electronic documents they produce as part of the metadata produced in
 5
     association with electronically produced documents.
 6
            2. Plaintiff proposes that any party withholding any documents or information based on the
 7
     assertion of a privilege shall serve a privilege log within 30 days of production.
 8
            3. Plaintiff anticipates that discovery in this case will include the discovery of electronically
 9
     stored information. Plaintiff agrees to meet and confer regarding an appropriate protocol for the
10
     production of electronically-stored information, as well as a protective order.
11
            Defendant’s Position
12
            Defendant agrees to meet and confer about a protective order in this case and the
13
     requirements for logging privileged documents. In the event that the case proceeds to a
14
     stage at which electronically stored information is or will be produced, Defendant agrees to
15
     meet and confer regarding an appropriate protocol for the production of electronically
16
     stored information.
17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STATUS REPORT                                                                                  9
     2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 16 Filed 05/24/19 Page 11 of 11


 1   Dated: May 22, 2019               BURSOR & FISHER, P.A.
 2
                                       By:    /s/ L. Timothy Fisher
 3                                              L. Timothy Fisher

 4                                     L. Timothy Fisher (State Bar No. 191626)
                                       1990 North California Blvd., Suite 940
 5                                     Walnut Creek, CA 94596
                                       Telephone: (925) 300-4455
 6
                                       Email: ltfisher@bursor.com
 7
                                       BURSOR & FISHER, P.A.
 8                                     Scott A. Bursor (State Bar No. 276006)
                                       2665 S. Bayshore Dr. Ste. 220
 9                                     Miami, FL 33133-5402
10                                     Telephone: (305) 330-5512
                                       Facsimile: (212) 989-9163
11                                     E-Mail: scott@bursor.com

12                                     Attorneys for Plaintiff
13   Dated: May 24, 2019             By: /s/ Laura A. Stoll
                                         LAURA A. STOLL
14                                       lstoll@goodwinlaw.com
                                         GOODWIN PROCTER LLP
15                                       601 S. Figueroa Street, 41st Floor
                                         Los Angeles, CA 90017
16                                       Tel.: +1 213 426 2500
                                         Fax.: +1 213 623 1673
17
                                          BROOKS R. BROWN (SBN 250724)
18                                        bbrown@goodwinlaw.com
                                          GOODWIN PROCTER LLP
19                                        901 New York Avenue NW
                                          Washington, DC 20001
20                                        Tel.: +1 202 346 4000
                                          Fax.: +1 202 346 4444
21
                                          Attorneys for Defendant:
22                                        MUSICAL.LY, INC.
23

24

25

26

27

28
     JOINT STATUS REPORT                                                          10
     2:19-CV-00098-KJM-CKD
